ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2020-12-11_JUD_01_ME_02_EN.txt.                       362 	




                                             DISSENTING OPINION
                                            OF VICE-­PRESIDENT XUE



                         1. Regrettably, I disagree with the decision rendered by the Court
                      in this case. As a judicial duty, I shall explain the reasons for my position.



                                     1. The Issue Involved in the Present Case

                         2. My departure from the majority primarily derives from my position
                      on the question of jurisdiction (see Immunities and Criminal Proceedings
                      (Equatorial Guinea v. France), Preliminary Objections, Judgment,
                      I.C.J. Reports 2018 (I), joint dissenting opinion of Vice‑President Xue,
                      Judges Sebutinde and Robinson and Judge ad hoc Kateka, p. 340). This
                      case, as an example, highlights the importance of the identification of the
                      subject‑matter of a dispute and its close relationship with the question of
                      jurisdiction. As is illustrated in the factual background of the Judgment,
                      the status of the building at 42 avenue Foch in Paris (also referred to as
                      “the building”) is one, and an inseparable, part of the dispute between
                      Equatorial Guinea and France in relation to the immunities of the
                      high‑ranking official of Equatorial Guinea and its State property from the
                      jurisdiction of the French courts. In narrowing down the scope of its
                      jurisdiction to the interpretation and application of the Vienna Conven-
                      tion on Diplomatic Relations (also referred to as the “Vienna Conven-
                      tion” or the “Convention”), the Court has placed itself in a position
                      where it is unable to give a thorough and sufficient examination of the
                      evidence adduced before it and all the relevant issues in the case, and thus
                      fails to provide a sound judicial resolution to the dispute.
                         3. In essence, the status of the building at 42 avenue Foch in Paris
                      concerns immunities of State property from criminal jurisdiction of
                      ­
                      ­foreign courts. In this regard, two issues are relevant. One is the trans­
                       action of the building between Mr. Teodoro Nguema Obiang Mangue,
                       the Vice‑President of Equatorial Guinea, and the Republic of Equatorial
                       Guinea. The other is Equatorial Guinea’s right to designate it as the
                       premises of its diplomatic mission. On the first issue, evidence adduced by
                       Equatorial Guinea shows that the transaction was legally carried
                       out under the French law. Two pieces of evidence are pertinent and pro-
                      bative.

                        4. The first document, a form entitled “Cession de droits sociaux non
                      constatée par un acte à déclarer obligatoirement (Uncertificated transfer of

                      66




6 Ord_1204.indb 128                                                                                    19/01/22 08:24

                      363 	    immunities and criminal proceedings (diss. op. xue)

                      shareholder rights subject to mandatory declaration)”, dated 17 October
                      2011, demonstrates that on 15 September 2011, Mr. Teodoro Nguema
                      Obiang Mangue transferred to the Republic of Equatorial Guinea, at a
                      price of €6,353,428, the shareholder rights in the five Swiss companies
                      representing ownership in real property. For this registration, a droit
                      d’enregistrement (registration duty) in the amount of €317,672 was col-
                      lected by the French tax authority in Noisy-le-Grand (Annex 5 to the
                      replies of Equatorial Guinea to the questions put by Judge Bennouna and
                      Judge Donoghue, 26 October 2016).
                         5. The second document, entitled “Déclaration de plus‑value sur les ces­
                      sions de biens meubles ou de parts de sociétés à prépondérance immobilière
                      (Declaration of capital gains on the transfer of movable assets or shares in
                      companies investing primarily in real property)”, dated 20 October 2011,
                      records that an impôt sur le revenu afférent à la plus‑value (tax on capital
                      gains) in the amount of €1,145,740 was collected by the French tax
                      authorities for the transfer — on 15 September 2011, between Mr. Teo-
                      doro Nguema Obiang Mangue and the Republic of Equatorial Guinea —
                      of the shares in the five Swiss companies that invested primarily in real
                      property (Annex 6 to the replies of Equatorial Guinea to the questions put
                      by Judge Bennouna and Judge Donoghue, 26 October 2016).
                         6. Although France contends that these deeds did not suffice to trans-
                      fer the title of the building to Equatorial Guinea, as the building was still
                      registered under the name of the five Swiss companies, this position was
                      not consistent with the finding of the French courts in respect of the own-
                      ership of the building. According to the latter’s view, the building was
                      owned by Mr. Teodoro Nguema Obiang Mangue through the five Swiss
                      companies since 20 December 2004 (see judgment rendered on 10 Febru-
                      ary 2020 by the Paris Cour d’appel in the case concerning Mr. Teodoro
                      Nguema Obiang Mangue, p. 62). Logically, if Equatorial Guinea could
                      not own the building through the five Swiss companies, the building could
                      not have belonged to Mr. Teodoro Nguema Obiang Mangue, either.

                         7. Equatorial Guinea’s representations with France in regard to the
                      building were carried out not only at diplomatic level. On 14 February
                      2012, the President of Equatorial Guinea wrote to the French President a
                      letter, in which it was stated that the building at 42 avenue Foch
                           “is a property that was lawfully acquired by the Government of
                           ­Equatorial Guinea and is currently used by the Representative to
                            UNESCO, who is in charge of the Embassy’s property. The said prop-
                            erty is afforded legal and diplomatic protection under the Vienna
                            Convention and the bilateral agreements signed by the two States.”

                      France did not accept any of Equatorial Guinea’s representations.

                        8. These documents demonstrate that in the present case, the dispute
                      between the Parties goes well beyond the designation of the premises of a

                      67




6 Ord_1204.indb 130                                                                                   19/01/22 08:24

                      364 	    immunities and criminal proceedings (diss. op. xue)

                      diplomatic mission. It is evident from the facts that France’s persistent
                      objection to Equatorial Guinea’s request to designate the building at
                      42 avenue Foch in Paris has little to do with the circumstances and condi-
                      tions under which a property may acquire diplomatic status. With the
                      controversy between the Parties over the ongoing criminal investigation
                      against Mr. Teodoro Nguema Obiang Mangue, France, being the receiv-
                      ing State, has every means at its disposal to make sure that the said build-
                      ing would not acquire the legal status as desired by Equatorial Guinea;
                      there is no way for Equatorial Guinea to obtain France’s consent to the
                      designation of the building as the premises of its diplomatic mission.
                      Equatorial Guinea’s relocation of its Embassy into the building, to a
                      large extent, served as a means to prevent the building, which it deemed
                      as its State property, from being confiscated. Both Parties were fully
                      aware of these facts.

                         9. In respect of the second issue whether Equatorial Guinea has the
                      right to use the building for its diplomatic mission, the public acts of the
                      French authorities on the registration of the transfer of shareholder rights
                      in relation to the building and the collection of capital gains tax gave rise
                      to a reasonable belief by Equatorial Guinea that it has acquired the own-
                      ership of the building. If France wished to maintain the assets within the
                      private domain, it should have stopped these deeds at the outset of the
                      transaction so as to leave no doubt to Equatorial Guinea on the status of
                      the building. In addition to these public acts of its authorities, France
                      does not claim at any time during the proceedings that the transfer of the
                      building between Mr. Teodoro Nguema Obiang Mangue and Equatorial
                      Guinea was not genuine.
                         10. The dispute between the Parties over the status of the building
                      hinges on the ownership of the building. In the first place, the reason
                      given by France for its objection to Equatorial Guinea’s request directly
                      relates to the ownership of the building. In the Note Verbale dated
                      11 October 2011 addressed to the Embassy of Equatorial Guinea, the
                      Protocol Department of the French Ministry of Foreign Affairs stated
                      that the building at 42 avenue Foch “does not form part of the premises
                      of Equatorial Guinea’s diplomatic mission. It falls within the private
                      domain and is, accordingly, subject to ordinary law.” This statement indi-
                      cates that France would not recognize that the building had become the
                      public property of Equatorial Guinea.
                         11. Secondly, the question of ownership has consequential effects on
                      the conduct of France in handling the building. Although the ownership
                      is irrelevant to the status of the premises of a diplomatic mission, if owned
                      by the sending State, however, the premises would enjoy the protection of
                      the Vienna Convention as well as customary rules on jurisdictional immu-
                      nities of a State and its property. As is stated in the Preamble of the Con-
                      vention, customary rules continue to govern matters that are not expressly
                      provided in the Convention. In the present case, such rules may come into
                      play in the examination of the lawfulness of the measures of search,

                      68




6 Ord_1204.indb 132                                                                                   19/01/22 08:24

                      365 	    immunities and criminal proceedings (diss. op. xue)

                      attachment and confiscation imposed on the building by the French courts,
                      if the issue of the ownership of the building were duly considered.

                         12. In short, by narrowing down its jurisdictional basis in the present
                      case, the Court eschewed some crucial aspects of the dispute between the
                      Parties. Whether or not the building at 42 avenue Foch in Paris became
                      the State property of Equatorial Guinea through the transfer of owner-
                      ship is not a purely legal issue under the French law in the present case; it
                      ultimately boils down to the issue of the rights and obligations of a State
                      under international law in handling criminal cases concerning a foreign
                      State and its property.


                                   2. Interpretation of the Vienna Convention

                         13. I agree with the majority that the provisions of the Vienna Conven-
                      tion on Diplomatic Relations do not lay down at which point of time and
                      under what conditions a property acquires the status of “premises of the
                      mission” as defined in Article 1 (i) of the Convention and starts to enjoy
                      the privileges and immunities as provided for therein. In light of the
                      object and purpose of the Convention, the sending State cannot unilater-
                      ally impose its choice of premises on the receiving State. I disagree, how-
                      ever, with the reasoning of the Court which implies that the receiving
                      State, by its persistent objection to the sending State’s designation, would
                      unilaterally dictate the outcome of the matter. This interpretation, in my
                      view, is neither in line with the object and purpose of the Vienna Conven-
                      tion, nor reflective of State practice in diplomacy.
                         14. According to the majority’s view, a building cannot acquire the
                      status of the premises of the mission on the basis of the unilateral desig-
                      nation by the sending State, if the receiving State objects to its choice.
                      The receiving State, on the other hand, has the power to object to the
                      sending State’s assignment of a building to its diplomatic mission, thus
                      preventing the building in question from acquiring the status of premises
                      of the mission. Their rationale for this conclusion is threefold. First, by
                      virtue of Article 2 of the Vienna Convention, the establishment of diplo-
                      matic relations between States and of permanent diplomatic missions is
                      based on mutual consent. Unilateral designation by the sending State of
                      a building for its diplomatic mission against the objection of the receiving
                      State is contrary to this consensual basis. Secondly, to achieve the Con-
                      vention’s object to “contribute to the development of friendly relations
                      among nations”, the receiving State is obliged to afford significant privi-
                      leges and immunities to the diplomatic mission of the sending State. Such
                      weighty obligations, however, have to be balanced by the power of the
                      receiving State to object to the sending State’s choice of the premises of
                      its mission. Thirdly, the Convention’s immunity and inviolability régime
                      for diplomatic missions imposes restrictions on the sovereignty of the
                      receiving State, but without providing any mechanism to counterbalance

                      69




6 Ord_1204.indb 134                                                                                   19/01/22 08:24

                      366 	    immunities and criminal proceedings (diss. op. xue)

                      potential misuse or abuse of such treatment. To overcome this vulnerabil-
                      ity of the receiving State, the régime should recognize its power to object
                      (see Judgment, paras. 63‑67).


                         15. I agree with the majority that international law of diplomacy, as a
                      self‑contained régime, does not provide a unilateral right for the sending
                      State to designate the premises of its diplomatic mission, but to put the
                      restriction on the sending State in such categorical terms, as if the matter
                      can only be decided by the receiving State, is apparently not a correct
                      interpretation of the Vienna Convention. The fundamental principle of
                      international law contained in the Preamble of the Convention, i.e. the
                      principle of sovereign equality, is the legal basis of international diplo-
                      macy law. Diplomatic privileges and immunities, “significant” or
                      “weighty” as they may be, are not accorded unilaterally by the receiving
                      State to the sending State. The diplomatic mission that the receiving State
                      establishes in the sending State enjoys the same treatment in the latter’s
                      territory. That is to say, diplomatic privileges and immunities are mutu-
                      ally granted and mutually beneficial. This reciprocity is a pivotal element
                      that keeps the stability of the diplomatic relations between States. The
                      establishment of permanent diplomatic missions, if it is to serve the pur-
                      poses of maintaining peace and security and fostering friendly relations
                      among nations, must be based on mutual respect for sovereignty and
                      equal treatment of States.



                         16. State practice relating to designation of the premises of diplomatic
                      missions, as the Court finds in this case, varies greatly; the matter is left
                      largely to the practice of States in light of the specific circumstances of
                      each country. This state of affairs nevertheless does not mean that there
                      exists no principle to follow in practice. The Parties in the present case
                      both acknowledge that, as reflected in its object and purpose, the Conven-
                      tion is rooted in the need to promote friendly relations between two sov-
                      ereign States. In order to achieve that aim, State parties must co‑operate
                      from the very beginning of their diplomatic relations. By virtue of the
                      principle of sovereign equality, the sending State has the right to choose
                      the location of its diplomatic mission in the capital city of the receiving
                      State, while the latter maintains its discretion to accept, or oppose to,
                      such designation. In accordance with Article 21 of the Vienna Conven-
                      tion, notwithstanding its right to object, the receiving State remains
                      obliged to facilitate the sending State to acquire its diplomatic premises.
                      Obviously, neither unilateral designation by the sending State nor persis-
                      tent objection of the receiving State could be the end of the story in prac-
                      tice, because neither way could lead to the establishment of a diplomatic
                      mission. Co-­operation and consultation are the only way that can pro-
                      duce a mutually acceptable solution.

                      70




6 Ord_1204.indb 136                                                                                   19/01/22 08:24

                      367 	    immunities and criminal proceedings (diss. op. xue)

                        17. In the present case, what is relevant for the determination of the
                      dispute between the Parties in relation to the status of the building is the
                      consistent practice of France. The Court should first look at whether
                      France has adopted any legislation or official guidance regulating the
                      matter. If there exists no such regulation, France’s established practice
                      should govern. In refuting Equatorial Guinea’s argument that it had fol-
                      lowed the normal course of procedure, France did not produce convinc-
                      ing evidence to show that, in France’s practice, prior consent is consistently
                      required for a building to acquire diplomatic status. Moreover, its
                      repeated refusal of Equatorial Guinea’s assignment is related more to the
                      disputed criminal proceedings than to the procedure itself.

                         18. As is pointed out above, Equatorial Guinea’s designation of the
                      building at 42 avenue Foch as the premises of its diplomatic mission is
                      not a normal case. The building in question is not the first premises that
                      Equatorial Guinea assigned for its Embassy; it is a relocation site for the
                      mission. Its status is the very subject of the dispute relating to the immu-
                      nities of State property between the Parties. Under any circumstances, so
                      long as France maintains its position on the criminal proceedings in ques-
                      tion, it would not recognize the status of the building as the premises of
                      Equatorial Guinea’s Embassy. Therefore, a general examination of the
                      circumstances under which a property acquires the diplomatic status does
                      not address the real issue in the present case. The key question in
                      the ­present context is not whether France as the receiving State enjoys
                      the sovereign right to object to Equatorial Guinea’s choice of its diplo-
                      matic premises, but whether it has wrongfully exercised jurisdiction by
                      imposing measures of constraint on the State property of Equatorial
                      Guinea.

                                       3. The Criteria Applied by the Court

                          19. In the Judgment, the Court recognizes that the power of the receiv-
                      ing State to object to a sending State’s designation of its diplomatic
                      ­premises is not unlimited. To exercise such a power reasonably and in
                       good faith, the Court considers that the receiving State must raise its
                       objection in a timely, non‑arbitrary and non‑discriminatory manner. It
                       states that
                           “where the receiving State objects to the designation by the sending
                           State of certain property as forming part of the premises of its diplo-
                           matic mission, and this objection is communicated in a timely manner
                           and is neither arbitrary nor discriminatory in character, that property
                           does not acquire the status of ‘premises of the mission’ within the
                           meaning of Article 1 (i) of the Vienna Convention, and therefore does
                           not benefit from protection under Article 22 of the Convention.
                           Whether or not the aforementioned criteria have been met is a matter
                           to be assessed in the circumstances of each case.” (Judgment, para. 74.)

                      71




6 Ord_1204.indb 138                                                                                    19/01/22 08:24

                      368 	    immunities and criminal proceedings (diss. op. xue)

                      These three criteria for the manner in which the receiving State raises its
                      objection, i.e. timely, non‑arbitrary and non‑discriminatory, in principle
                      do not give rise to any questions. What should be examined is how to
                      apply them in practice.
                         20. On the first criterion of timely objection, there is no doubt that
                      each time when Equatorial Guinea notified the Protocol Department of
                      the French Ministry of Foreign Affairs of its designation or use of the
                      building as the premises of its diplomatic mission, the latter objected
                      without delay. Given the factual background of the case, the timely replies
                      from France to Equatorial Guinea’s requests are self‑explanatory; the
                      Parties were holding opposing views on the status of the building. Silence
                      or a delayed reply on the part of France might have been perceived or
                      taken as France’s acquiescence to Equatorial Guinea’s position.

                        21. In assessing whether France’s objection to Equatorial Guinea’s
                      designation of the building as its diplomatic premises was arbitrary, the
                      Court unavoidably refers to the criminal proceedings in question. Its rea-
                      soning, however, is predicated on the assumption that the criminal pro-
                      ceedings against Mr. Teodoro Nguema Obiang Mangue and measures of
                      constraint on the building were not in dispute between the Parties. Appar-
                      ently, that is wrong.

                        22. First of all, with regard to the Note Verbale of 11 October 2011,
                      which stated that the building at 42 avenue Foch in Paris “falls within the
                      private domain”, the Court states that,
                           “[s]een as a response to that notification, the French Note Verbale
                           cannot be interpreted as referring to the ownership status of the
                           ­building: the object of the Note Verbale was to contest Equatorial
                            Guinea’s assertion that the building was used for diplomatic pur-
                            poses, and hence that it fell within the ‘public domain’.” (Judgment,
                            para. 106.)
                      In the Court’s view, France’s position was justified by the fact that the
                      French authorities, in the context of the ongoing criminal investigation,
                      had conducted on‑site inspections and searches of the building and found
                      that it was not used and not being prepared for use as premises of Equa-
                      torial Guinea’s diplomatic mission.

                        23. Moreover, the Court considers that France’s objection is further
                      supported by the reason that the French authorities, for the purposes of
                      the criminal proceedings, may need to conduct more searches of the
                      building, or impose other measures of constraint on it, and therefore, to
                      accede to Equatorial Guinea’s assignment of the building to its diplo-
                      matic mission, “might have hindered the proper functioning of its crimi-
                      nal justice system” (ibid., para. 109).
                        24. Regarding Equatorial Guinea’s argument that France should have
                      sought to co‑ordinate with it before refusing its claim that the building

                      72




6 Ord_1204.indb 140                                                                                 19/01/22 08:24

                      369 	    immunities and criminal proceedings (diss. op. xue)

                      enjoyed the status of premises of the mission, the Court takes the view
                      that France was not obliged under the Vienna Convention to consult with
                      Equatorial Guinea before communicating its decision of objection to it.
                         25. This line of reasoning is totally one‑sided. It reveals that the issue
                      of France’s objection to Equatorial Guinea’s designation of the building
                      as the premises of its diplomatic mission cannot be separated from the
                      question of immunities of State property in the criminal proceedings. At
                      the time when Equatorial Guinea first requested to assign the building for
                      its diplomatic mission, whether the building was used or being prepared
                      for use for its diplomatic mission was an irrelevant factor for France’s
                      objection, because that condition of the building did not in any way affect
                      Equatorial Guinea’s designation. To maintain the building under mea-
                      sures of constraint for the purpose of the criminal proceedings is the very
                      reason for France’s objection.

                         26. As the Court observes, the dispute between the Parties over the
                      criminal proceedings against Mr. Teodoro Nguema Obiang Mangue had
                      been going on for a number of years before the transfer of the building
                      took place. When Equatorial Guinea decided to designate the building
                      for its diplomatic premises, to say that there is no obligation under the
                      Vienna Convention for France to consult with Equatorial Guinea is con-
                      trary to the object and purpose of the Convention to “contribute to the
                      development of friendly relations among nations”. The dispute involves
                      not only the high‑ranking official of Equatorial Guinea, but also a sub-
                      stantial amount of its State assets. The fact that Equatorial Guinea took
                      over the building and used it as the premises of its diplomatic mission
                      cannot be considered “to benefit individuals”.
                         27. On the criterion of non‑discrimination, the Court’s reasoning is
                      rather simple: there are no comparable circumstances as those in the pres-
                      ent case to determine whether France has acted in a discriminatory man-
                      ner. In assessing France’s conduct, one does not have to rely on any
                      comparable case in France’s practice, but just to inquire whether, under
                      the same circumstances, France would have treated any other State, or
                      whether any other State would have accepted to be treated, in the same
                      way.
                         28. Evidence shows that Equatorial Guinea had made several notifica-
                      tions or statements to the French Ministry of Foreign Affairs, informing
                      it that it designated or used the building for its diplomatic mission (among
                      which the Note Verbale dated 4 October 2011 (Memorial of Equato-
                      rial Guinea, Ann. 33), and the Notes Verbales dated 17 October 2011
                      (Ann. 36), 14 February 2012 (Ann. 37), 12 March 2012 (Ann. 44), 27 July
                      2012 (Ann. 47)). Even after the official communications of Equatorial
                      Guinea to that effect, the French authorities nevertheless conducted sev-
                      eral searches of the building, in the course of which various items were
                      seized and removed and personal belongings of Mr. Teodoro Nguema
                      Obiang Mangue were taken away and auctioned. Official protests of
                      Equatorial Guinea against such actions were to no avail. For almost four

                      73




6 Ord_1204.indb 142                                                                                   19/01/22 08:24

                      370 	    immunities and criminal proceedings (diss. op. xue)

                      years, i.e. from 27 July 2012, the date when Equatorial Guinea actually
                      moved its mission into the building, until it instituted proceedings against
                      France before this Court on 13 June 2016, the Embassy of Equatorial
                      Guinea used the building for the performance of the official functions of
                      its diplomatic mission, but without proper status and protection. Mean-
                      while, measures of constraint such as attachment and confiscation were
                      imposed on the building. This kind of situation cannot be deemed normal
                      in diplomatic relations; nor does it resemble the relationship between two
                      sovereign equals. These facts, per se, demonstrate that undue emphasis
                      on the power of the receiving State to object would upset the delicate bal-
                      ance established by the Vienna Convention between the sending State and
                      the receiving State.




                      (Signed) Xue Hanqin.




                      74




6 Ord_1204.indb 144                                                                                  19/01/22 08:24

